Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 

Status of the Claims
Claim 15 is new
Claims 9-14 are withdrawn
Claim 5 is cancelled
Claims 1-3,6-15 are pending

Response to Applicant’s Remarks

Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  Applicant’s amendments are addressed by the newly cited art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,3,6,8,15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wesley 20050203892 in view of Chesnais US 20020087704 A1


Regarding Claim 1, Wesley discloses
A device translation server in communication with multiple vehicle tracking devices via multiple wireless communication networks and in communication with a user interface, the device translation server programmed to execute commands to:
Wesley is directed to a system for protocol conversion for integrating disparate data systems.  (Wesley, abstract).  Wesley discloses that the protocols may be wireless.  (Wesley, para 0124, “At least some embodiments of the present invention embrace six layers of disparity to unity, namely: the operating system; CAD/RMS and other database systems and protocols; client programs (PSI.TM., Call Notify.TM., Media.TM., etc); radio networks--GPRS, M/A-COM, T-Mobile, Verizon, etc.; internet protocols/standards--XML, Sockets, Web services, etc.; and device protocols and formats--PC, laptop, blackberry, pager, cell phone, iPAQ.”)  The system may be used to track vehicles.  (Wesley, para 0206, “Mapping: Capabilities are provided that allow visual management of vehicles, fleets, etc. as well as providing dynamic visual information relating to location. With a GPS receiver and a map scanned into our systems, a user can quickly have the user's unit, other units, calls, and other related data points plotted right in front of the user leaving no question where they are, where they are trying to go, and available resources and pertinent information relating the user's needs. Much time is saved adjusting new personnel to the area such as not having to memorize maps, locations, and other learning-curve logistics relating to an officer's beat. Time saved can be better utilized accessing resources to help with particular incidents relating to an officer's job.”)

receive a request from the user interface for a current location of a first vehicle tracking device of the multiple vehicle tracking devices and for a current location of a second vehicle tracking device of the multiple vehicle tracking devices, wherein the first vehicle tracking device is installed in a first vehicle of a fleet of vehicles and the second vehicle tracking device is installed in a second vehicle of the fleet of vehicles;
(Wesley, para 0206, “Mapping: Capabilities are provided that allow visual management of vehicles, fleets, etc. as well as providing dynamic visual information relating to location. With a GPS receiver and a map scanned into our systems, a user can quickly have the user's unit, other units, calls, and other related data points plotted right in front of the user leaving no question where they are, where they are trying to go, and available resources and pertinent information relating the user's needs. Much time is saved adjusting new personnel to the area such as not having to memorize maps, locations, and other learning-curve logistics relating to an officer's beat. Time saved can be better utilized accessing resources to help with particular incidents relating to an officer's job.”)


transmit a first location request message to the first vehicle tracking device via the first device-specific wireless communication network using the first device-specific wireless communication protocol, wherein the first location request message requests location coordinates of the first vehicle tracking device;
transmit a second location request message to the second vehicle tracking device via the second device-specific wireless communication network using the second device-specific wireless communication protocol, wherein the second location request message requests location coordinates of the second vehicle tracking device;
Wesley discloses querying different devices regardless of protocol.  (Wesley, para 0012, “Information is dynamically integrated across disparate systems. In some embodiments, currently available computer languages are used. In other embodiments, a universal language is used to initiate an electronic query at a computer or other electronic client device for information across a plurality of disparate systems regardless of the protocol employed by each of the plurality of disparate systems, identifying which resources on the plurality of disparate systems the query is allowed to access based on a level of information for which a user of the computer or other client device is allowed access, and seamlessly displaying the results of the query on a user interface at the computer device, client device, or on the internet in a fully integrated manner regardless of the disparate systems from which the results were obtained.”; para 0069, “For example, when a request for information is made from the data node side, it can use itself on itself to automatically transform. So internally, one device writes a plug in to a first protocol to get the data, and the data is translated to a second, desired protocol. Thus, at least some embodiments of the present invention provide for a universal protocol translator that enhances data communication among systems.”).  The request could be for vehicle locations.  (Wesley, para 0152, “In a further embodiment, the map provides tracking features for dynamic objects. A user selects multiple locations, cars, calls, etc. and tracks them. The map automatically zooms around the locations that are selected or allows the user to select a location and it automatically centers on that location and then rotates as the particular unit rotates. So if the individual is driving a car, it will follow the car and dynamically represent all movements. Locations can also be assigned a wave point, which is a destination factor. Once a wave has been set, an arrow appears on the map that points to that wave point. So, if a user is driving a vehicle, a call to which the user is assigned is be set as the wave point and an arrow always points in the direction of the call. Thus, the user can just follow the arrow to the location. Indicators are also available that represent where other units are located on the map. Further, there is a compass that can be toggled on/off to show an orientation, and will rotate with the map.”)




provide the first and second vehicle location coordinates in the common protocol to the user interface for generation of a map showing locations of the first and second vehicles.
(Wesley, para 0206, “Mapping: Capabilities are provided that allow visual management of vehicles, fleets, etc. as well as providing dynamic visual information relating to location. With a GPS receiver and a map scanned into our systems, a user can quickly have the user's unit, other units, calls, and other related data points plotted right in front of the user leaving no question where they are, where they are trying to go, and available resources and pertinent information relating the user's needs. Much time is saved adjusting new personnel to the area such as not having to memorize maps, locations, and other learning-curve logistics relating to an officer's beat. Time saved can be better utilized accessing resources to help with particular incidents relating to an officer's job.”)


Wesley does not explicitly disclose
access a database to identify a first device-specific wireless communication protocol used by the first vehicle tracking device, and to identify a first device-specific wireless communication network used by the first vehicle tracking device;
access the database to identify a second device-specific wireless communication protocol used by the second vehicle tracking device, which is different from the first device-specific wireless communication protocol, and to identify a second device-specific wireless communication network used by the second vehicle tracking device, which is different from the first device-specific wireless communication network;
Chesnais is directed to a system for routing messages to communication devices over different protocols.  (Chesnais, abstract).  Chesnais discloses looking up a record of devices and compatible protocols.  (Chesnais, para 0031, “Referring to FIGS. 1 and 2, in the exemplary embodiment illustrated in FIG. 1, a messaging system 100 may receive messages generated from many different sender communications devices 10 via a plurality of communications channels 20 and send the messages to the user's communications devices 30 (via communications channels) as may be dictated by a user's preferences, schedule and location information etc., that may be stored in a database 110 (or a plurality of databases). This information (or a portion of it) may be arranged in the form of contact profiles 40 (sometimes simply referred to as profiles). A contact profile 40 may list the communication devices 30 that may be available for a particular user, e.g., a message recipient. Moreover, a user's contact profile 40 may be arranged so as to further specify those communication devices 30 which are available to receive messages during the user's real time status or availability, or, in some embodiments, those communications devices 30 which are available in a given location. [Location, as that term is used herein, may include a user's physical geographical location (i.e., where they are physically located) and a user's communications device "location," meaning the communications device 30 which the user may be currently (or recently) using.] For instance, a particular user's contact profile 40 may identify the user's communication devices which are available to receive messages while the user is at work, at home, or on vacation, etc. For example, a "Home" contact profile 40a could list the devices available when the user is at home. Furthermore, each communication device 30 may have one or more communication protocols (which a communications channel(s) could support) for which it can receive messages on. A digital cellular phone, for example, may be able to receive short messages with the Short Message Service (SMS) protocol, as well as, receive messages with WAP alerts. The various contact profiles 40 corresponding to a particular user may be created by soliciting the user's schedule, rules, location and/or preferences information. The users' schedules, profiles, rules, location and preferences may be contained within a database 110 (or, as will be seen later, a user preferences database 276). A user's schedule information can be a calendar-like arrangement of her schedule: from 9 am-5 pm on days x, user will be at "work", etc.”).


receive first vehicle location coordinates transmitted from the first  tracking device in response to the first location request wherein the first vehicle location coordinates are formatted in the first device-specific wireless communication protocol;
receive second vehicle location coordinates transmitted from the second  tracking device in response to the second location request, wherein the second vehicle location coordinates are formatted in the second device-specific wireless communication protocol;
translate the first coordinates from the first device- specific wireless communication protocol into a common protocol;
translate the second vehicle location coordinates from the second device- specific wireless communication protocol into the common protocol; and
(Chesnais, para 0012-13, “In an exemplary embodiment, a method for routing a message to a communications device, may include receiving a message via a communications channel, converting the message into a uniform media format, identifying a communications device(s) to receive the message and/or a communications channel(s) for delivering the message, converting the uniform media formatted message for the communications protocol and then forwarding the message formatted for the communications protocol(s) to the communications device(s) via the communications channel(s). The uniform media format may be implemented in the extensible markup language. In certain exemplary embodiments, the method may also include maintaining a copy of the uniform media formatted message within a database, determining whether the message formatted for a first communications protocol has been delivered via a first communications channel, retrieving the copy of the uniform media formatted message from the database, identifying a second communications device to receive the message and/or a second communications channel for delivering the message, converting the uniform media formatted message for a second communications protocol, and then forwarding the message formatted for the second communications protocol via the second communications channel.”)
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wesley with the database of Chesnais with the motivation of efficiently communicating with mobile devices.  Id.

Regarding Claim 2, Wesley and Chesnais disclose the server of claim 1.
wherein the common protocol is an industry standard protocol or a proprietary protocol that is different from the first and second device-specific wireless communication protocols.
See prior art rejection of claim 1 regarding Chenais.

Regarding Claim 3, Wesley and Chesnais disclose the server of claim 1.
transmit a script using the first device-specific wireless communication protocol to reprogram the first vehicle tracking device over-the-air via the first device- specific wireless communication network; and
transmit a script using the second device-specific wireless communication protocol to reprogram the second vehicle tracking device over-the-air via the second device- specific wireless communication network.
(Wesley, para 0107, “[0107] FATPOT.TM. DataSync.TM. is a client/server technology that dynamically auto-updates computer systems and associated digital devices with computer programs and other relevant data. This included but is not limited to the technology to software updates, patches, and full installations. DataSync.TM. is able to automatically detect disparate public and private radio networks. It intelligently utilizes available radio networks and dynamically coordinates transmission of appropriately-sized data packets in a trickling-feeding method, so as not to consume inordinate amounts of available bandwidth. It identifies when to send data, and how much data to send based upon available public and private radio networks. Working in conjunction with other associated technologies, DataSync.TM. data is sent over secure sockets (FATPOT.TM. Intelligent Sockets.TM.) and in whatever protocol and format the receiving client requires (e.g.,FATPOT.TM. Script.TM. or Data Broker.TM.). Based upon a system's access control lists and applicable business rules, authenticated users may access system programs, documents, files, and other authorized job-related data. DataSync.TM. performs in the background, allowing other prioritized data transactions to utilize the necessary bandwidth for job-critical needs. DataSync.TM. works without user intervention on the client side, can alter packet sizes to conform to the capabilities of available network devices, and can alter the frequency of data transmission based upon the network device capability. The capability to enable/disable/restrict is all available as part of DataSync.TM..”)

Regarding Claim 6, Wesley and Chesnais disclose the server of claim 1.
wherein one or both of the first and second device-specific wireless communication protocols are selected from the group consisting of XML, SOAP over HTTP, WSDL, UDDI, SMTP, binary encoding over TCP, ReFlex, GPRS, EDGE, Mobitex, CDMA, EVDO, VSAT, and message queues via Microsoft Windows MSMQ.
(Wesley, para 0124, “[0124] At least some embodiments of the present invention embrace six layers of disparity to unity, namely: the operating system; CAD/RMS and other database systems and protocols; client programs (PSI.TM., Call Notify.TM., Media.TM., etc); radio networks--GPRS, M/A-COM, T-Mobile, Verizon, etc.; internet protocols/standards--XML, Sockets, Web services, etc.; and device protocols and formats--PC, laptop, blackberry, pager, cell phone, iPAQ.”)

Regarding Claim 8, Wesley and Chesnais disclose the server of claim 1.
wherein the first vehicle location coordinates or the second vehicle status location coordinates are determined by one or more GPS receivers that are components of the first and second vehicle tracking devices.

Wesley, para 0106, “A small sampling of the possible systems, applications, and devices that may be interfaced to FATPOT.TM. Call Notify.TM. are paging, mapping, GPS, email, cellular, mobile and other clients, records systems, servers, zetron station toning, statistical analysis, media, and the like. Call Notify.TM. is able to format any combination of information within a network, and route the information concurrently to any combination of external applications, systems, and devices associated with the network. FATPOT.TM. Call Notify.TM. also uses combinations of internet protocols, which include but are not limited to SOAP, HTMS, Web services, XML, and so forth. These are also applied by appropriately configured business rules.”

Regarding Claim 15, Wesley and Chesnais 
wherein one or both of the first and second device-specific wireless communication networks are selected from the group consisting of Skytel, USAM, Wyless, Sprint, T-Mobile, and AT&T.
Wesley discloses that the protocols may be wireless.  (Wesley, para 0124, “At least some embodiments of the present invention embrace six layers of disparity to unity, namely: the operating system; CAD/RMS and other database systems and protocols; client programs (PSI.TM., Call Notify.TM., Media.TM., etc); radio networks--GPRS, M/A-COM, T-Mobile, Verizon, etc.; internet protocols/standards--XML, Sockets, Web services, etc.; and device protocols and formats--PC, laptop, blackberry, pager, cell phone, iPAQ.”)  

Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wesley in view of Chesnais in view of Grenzberg 20070050332




Regarding Claim 7, Wesley and Chesnais disclose the server of claim 1.

vehicle location coordinates
See prior art rejection of claim 1 regarding Wesley

Wesley does not explicitly disclose
wherein the first … are in first units of measurement, the second … are in second units of measurement that are different from the first units of measurement, and the device translation server is programmed to execute commands to:
convert the first units of measurement for the first … and the second units of measurement for the second … into common units of measurement; and
provide the first and second vehicle location coordinates to the user interface in the common units of measurement.

Grenzberg is directed to a search aggregator.  (Grenzberg, abstract).  Grenzberg discloses that when aggregating data, it is known that sources may present different measurement units, and a conversion unit may be implemented to present common data for comparison.  (Grenzberg, para 0007, “Another embodiment of the disclosure relates to a method for providing comparative product information of related products by receiving a search criteria defining a product category, the search criteria identifying one or more attributes of the product; searching a primary database for all products matching the attribute of the product to form a search result; ranking the products identified in the search results in an order; identifying one or more measurement units corresponding to each attribute; selecting a common measurement unit for each attribute; and converting the measurement unit for each attribute to correspond to the common measurement unit to thereby provide comparative product information.’)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wesley and Chesnais with the unit conversion of Grenzberg with the motivation of efficient data comparison.  Id.






Conclusion
                                                                                                                                                                     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687